506 So. 2d 1100 (1987)
Alberto ECHAZABAL, Appellant,
v.
EL TORO MEAT PACKING CORP., D/B/a Morrison Meat Packers, Appellee.
No. 86-2195.
District Court of Appeal of Florida, Third District.
May 5, 1987.
*1101 Harold C. Culmer, Miami, for appellant.
Usich & Sullivan and David L. Sullivan, Miami, for appellee.
Before BARKDULL, BASKIN and JORGENSON, JJ.
PER CURIAM.
We affirm the summary judgment entered in favor of El Toro Meat Packing Corp. and against Alberto Echazabal, a security guard employed by an independent contractor, upon a holding that the employee of an independent contractor cannot maintain a cause of action against a property owner where, as here, the precise duty for which he was employed (guarding the premises) resulted in his injury. See McCarty v. Dade Div. of American Hosp. Supply, 360 So. 2d 436 (Fla. 3d DCA 1978). Echazabal has remedies under Chapter 440, Florida Statutes, against his employer, the independent contractor.
Affirmed.